Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will NOT be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claim 1 would narrow the claimed method by requiring for the first time that (1) the matrix is a cross-linked polymer gel matrix, (2) with the cells incorporated within said matrix, (3) such that the mobility of the cells is limited. Each of these three features in the proposed amendment requires further search and consideration, and may raise issues of new matter. While the proposed new limitations where considered, the total scope of the newly proposed limitations could not be searched and considered within the time given for the pilot. Therefore the proposed amendments are NOT entered. 
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant generally alleges that the examiner did not fully consider the applicant’s prior arguments because the examiner highlighted that the applicant presented arguments over each reference individually while the rejection is over a combination of references. However, each of applicant’s arguments were fully addressed in the Office Action mailed 12/23/2020.
Applicant highlights the new proposed limitations wherein the matrix is a cross-linked polymer gel matrix with the cells incorporated within said matrix such that the mobility of the cells is limited. Applicant provides discussion as to why the primary reference Xu, alone or in combination with the secondary references, does not render these proposed new limitations obvious. While the examiner agrees that the Xu reference does not teach the proposed new limitations, as stated above these proposed new limitations are not entered as they require further search and consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653